
	

115 HR 5620 IH: Armed Prohibited Persons Act of 2018
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5620
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2018
			Mr. Panetta (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To direct the Attorney General to make grants to States to develop systems to retrieve firearms
			 from armed prohibited persons.
	
	
 1.Short titleThis Act may be cited as the Armed Prohibited Persons Act of 2018. 2.Grants authorizedThe Attorney General may make grants to States to develop and operate systems to retrieve firearms from armed prohibited persons.
 3.ApplicationsA State seeking a grant under this Act shall submit an application to the Attorney General at such time and containing such information as the Attorney General may reasonably require, including assurances that—
 (1)any system that the State operates will provide an armed prohibited person with a reasonable opportunity to lawfully dispose of such person’s firearm before the State takes any action to retrieve such a firearm;
 (2)the State will contribute pertinent information to the national instant criminal background check system established under section 103(b) of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901(b)); and
 (3)the State has a plan for the continued operation and maintenance of the system or proposed system to retrieve firearms from armed prohibited persons.
 4.DefinitionsIn this Act: (1)The term armed prohibited person means a person—
 (A)who possesses a firearm; (B)who lawfully purchased such firearm in accordance with all applicable Federal and State law; and
 (C)whose possession of such firearm, because of an act or omission committed by such person, became unlawful under applicable Federal and State law (including section 922(g) of title 18, United States Code).
 (2)The term firearm has the meaning given the term in section 921(a)(3) of title 18, United States Code. (3)The term State means each of the several States, the District of Columbia, and each commonwealth, territory, or possession of the United States.
 5.Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this Act for fiscal years 2019 through 2023.
		
